Final order affirmed, with costs. All concur, except Dowling, J., who dissents and votes for reversal on the law and for granting a new trial on the ground that it was error to exclude evidence of profits derived by the respondent arising from a business conducted by him on the premises. The evidence was competent on the value of the use and enjoyment of the premises. (People ex rel. Powers v. Kalbfleisch, 25 App. Div. 432, 436; affd., 156 N. Y. 678.) (The final order reduces an assessment on property in the city of Utica.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.